Citation Nr: 0506593	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the right hip claimed as arthritis of the right hip, as 
secondary to ankylosing spondylitis with fusion of the spine 
and traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from May 1945 to May 1946.

This appeal arises from an August 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA) which denied a claim for 
entitlement to service connection for avascular necrosis of 
the right hip claimed as arthritis of the right hip, as 
secondary to ankylosing spondylitis with fusion of the spine 
and traumatic arthritis.

In May 2004 the Board of Veterans' Appeals (Board) remanded 
the claim to the RO for examinations.  In September 2004 
service connection was granted for ankylosing spondylitis 
with fusion of the spine and traumatic arthritis.  In 
addition, in April 2004, the board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


REMAND

As an initial matter, the Board notes that the May 2004 
remand instructed the RO to schedule an examination by an 
orthopedic specialist to determine a) whether the veteran's 
back disability was at least as likely as not, causally or 
etiologically related to active duty and b) whether there is, 
at least as likely as not, an etiological relationship 
between the back disability and the claimed hip avascular 
necrosis (claimed as right hip arthritis).  The remand also 
states that the veteran's claims folder must be made 
available to the VA medical examiner.

It does not appear that the Board's instructions have been 
fully complied with.  For example, the July 2004 VA joints 
examination did not give an opinion as to whether there was 
an etiological relationship between the veteran's back 
disability and the claimed hip avascular necrosis.  In this 
regard, the VA joints exam states that, "it is as likely as 
not that the patient has disabilities as a result of 
degenerative arthritis or avascular necrosis of his hip as 
evidenced by the knee total arthroplasty."  There is no 
evidence that the veteran ever underwent a knee arthroplasty.  
More importantly, the Board further notes that the veteran's 
claims file was not made available to the VA examiner during, 
or prior to, the July 2004 VA joints exam.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
(i.e. at least 50 percent probability or 
more) that the service connected back 
disability (ankylosing spondylitis with 
fusion of the spine and traumatic 
arthritis) has either caused the hip 
disability or if not a direct cause, 
whether it is aggravating the right hip 
disability.  The veteran's claims folder 
must be made available to the VA medical 
examiner, and the examiner should 
provide a rationale for the opinion 
rendered.  Any report(s) resulting from 
the examination, including physician's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted. If the decision remains in 
any manner adverse to the veteran on the 
issue, provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




